Cartwright and Hand, JJ., dissenting: The only authority for the election of a judge was the resolution that a judge should be elected for a term expiring in 1910. The notice and ballots were for a term ending at the time fixed by the resolútion, and a judge was elected for that term and commissioned accordingly. We do not agree with the conclusion that he acquired a legal title to the office for a term for which he was not elected and that he can hold office for two years beyond the term fixed by the resolution, notice and ballots.